               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION

Derrick Steven Buell,

          Plaintiff,

     v.                                Case No. 2:21-cv-577

Fayette County Jail,
et al.,

          Defendants.

                               ORDER
     This is an action under 42 U.S.C. §1983 filed by Derrick
Steven Buell, a state inmate, against the Fayette County Jail and
Matthew Weidman, the jail administrator.      Plaintiff alleged that
the Fayette County Jail failed to take sufficient precautions to
prevent him from being exposed to and contracting COVID-19.
Plaintiff asserted that he was improperly quarantined with an
inmate who had tested positive for COVID-19.     Plaintiff contended
that he was ill for a week with muscle aches, migraine headache,
lack of taste and hot flashes, although he was not tested for
COVID-19 during that period.   Plaintiff claimed that jail workers
have been serving food without masks or gloves. He further alleged
that the jail failed to properly test and quarantine inmates
pursuant to the correct guidelines and procedures and did not
respond to inmate grievances concerning these matters.
     On April 7, 2021, the magistrate judge filed a report and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.      28 U.S.C. §1915A(a)-(b)(1).               The magistrate judge noted
that any claim against the jail and Weidman in his official
capacity      was    in   essence     a    claim    against    Fayette   County,   a
governmental entity. The magistrate judge concluded that plaintiff
failed to allege that Fayette County had adopted and executed an
official policy which violated plaintiff’s constitutional rights;
rather, the gist of plaintiff’s claim was that jail employees had
not followed the correct procedures for containing the spread of
COVID-19. The magistrate judge further observed that the complaint
appeared      to    advance    only   an    official      capacity   claim   against
Weidman.      The magistrate judge found that insofar as the complaint
could    be   construed       as   advancing       an   individual-capacity    claim
against Weidman, plaintiff failed to assert any facts indicating
that Weidman had any knowledge of or involvement in the alleged
placement of a COVID-19 positive inmate in plaintiff’s cell or any
other failure to follow the correct procedures for managing COVID-
19. The magistrate judge recommended that this action be dismissed
for failure to state a claim on which relief may be granted.
        The report and recommendation specifically advised the parties
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation would result in a waiver of the right to have the
district judge review the report and recommendation de novo and a
waiver of the right to appeal the decision of the district court
adopting the report and recommendation.                   Doc. 4, pp. 10-11.     The
time period for filing objections to the report and recommendation
has expired, and no objections to the report and recommendation
have been filed, nor has plaintiff filed any motion with the court


                                            2
for an extension of time in which to file objections.
     The court agrees with the report and recommendation (Doc. 4),
and it is hereby adopted.    The complaint is dismissed pursuant to
28 U.S.C. §1915(e)(2) for failure to state a claim on which relief
may be granted.      The clerk is directed to enter final judgment
dismissing this case.     The motion to appoint counsel (Doc. 2) is
denied.


Date: June 2, 2021                    s/James L. Graham
                              James L. Graham
                              United States District Judge




                                  3
